                    IN THE UNITED STATES DISTRICT COURT                      ^     : L i ri\
                    FOR THE EASTERN DISTRICT OF VIRGINIA                   p                        1
                                                                                 DEC 3 0 2019 1
                                   Richmond Division
                                                                                                         i
                                                                            CLERK. U.S. DiSTRlCT COURT
WILLIAM P. TATUM,                                                                 RICHMOND VA



      Plaintiff,
V.                                               Civil Action No. 3:19CV738-HEH


UNKNOWN,

       Defendant.


                             MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on October 17, 2019,the Court directed Plaintiff

to complete and return a 42 U.S.C. § 1983 complaint form. Plaintiff returned the form

but did not complete it in a manner that the Court could file. Accordingly, by

Memorandum Order entered on November 8, 2019, the Court again directed Plaintiff to

complete and return a 42 U.S.C. § 1983 complaint form. The Court warned Plaintiff that

a failure to comply with the above directive within fourteen(14) days of the date of entry

thereof would result in summary dismissal of the action. On November 26, 2019, the

Court received a letter from Plaintiff asking for an extension of time in which to complete

and return the § 1983 complaint form to the Court. The Court granted Plaintiffs request

and provided Plaintiff with an additional fourteen(14)days to complete and return a

§1983 form to the Court.

      Plaintiff has not complied with the order ofthis Court. Although the Court

received a letter from Plaintiff complaining about his ongoing detention(ECF No. 7),

Plaintiff failed to return a completed § 1983 form although he was clearly aware that he
was required to submit such a form to continue with this action. Such conduct

demonstrates a willful failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this

action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.



                                                HENRY E.HUDSON
             AD Pali                            UNITED STATES DISTRICT JUDGE
Richmond, Virginia
